DISMISS and Opinion Filed May 24, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-14-00861-CV

                  WILLIAM GARY STAPLETON, Appellant
                                 V.
                  STARFISH INVESTMENTS, LP, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-00558-2014

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      This appeal is reinstated. In 2014, we abated this appeal due to bankruptcy.

See Tex. R. App. P. 8.2. The Court conducted an independent review of the federal

Public Access to Court Electronic Records (PACER) system which shows the

bankruptcy associated with this appeal terminated on September 11, 2019,

effectively dissolving the automatic stay.

      We notified the parties by letter dated May 7, 2021, requesting they inform

the Court of the status of the bankruptcy and of this appeal. We cautioned the parties

that failure to respond might result in the dismissal of this appeal without further
notice. Appellant failed to respond to our inquiry. Appellee, however, filed an

unopposed notice of settlement and to close the case.

      We dismiss this appeal. See TEX. R. APP. P. 42.3 (b)(c).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE


140861F.P05




                                       –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WILLIAM GARY STAPLETON,                      On Appeal from the 366th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 366-00558-
No. 05-14-00861-CV          V.               2014.
                                             Opinion delivered by Chief Justice
STARFISH INVESTMENTS, LP,                    Burns. Justices Molberg and Smith
Appellee                                     participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 24, 2021




                                       –3–